DETAILED ACTION
This office action is in response to the RCE filed on 9/15/2020 in which Claims 1-9 are cancelled and Claims 10 – 27 are new.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2020 has been entered.
Response to Arguments
3.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 10-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0078933 to Lukawitz et al (“Lukawitz”).

a computerized license plate apparatus for identifying a vehicle with an inactive status (interactive license plate assembly 10 displays a temporal or customized message 22…temporal message could include “Uninsured Vehicle Proceed With Caution”, “Expired Registration”, see ¶ 0028), 
the apparatus comprising: an indicator connected to a power supply (interactive license plate assembly 10…an electronic circuit board 20 is provided to regulate and control the display of the LED display screen 16. Electronic circuit board 20 preferably includes a rechargeable battery pack [power supply] that is tied to and recharged by the photovoltaic cell plate 18 and the vehicle's battery, see ¶ 0027), the indicator is configured to mount to a vehicle and display one or more visual indicators (interactive license plate assembly 10 displays a temporal or customized message 22, the same being processed by the electronic circuit board 20 for display on the LED display 16 [indicator]. In this case, the temporal message is "STOLEN." The temporal message may be either static or dynamic, as desired… the temporal message could include a wide variety of declarations, such as "Uninsured Vehicle Proceed With Caution," "Expired Registration," "Involved in Abduction Report To Law Enforcement," "Stolen Vehicle," "Traffic Congestion Ahead," "Hit and Run," [visual indicators] and the like, see ¶ 0028; the plate assembly 10 also includes a permanent locking case joint 136 that includes mating male and female portions that are at the outer edges of the frame 12 and circuit board 20, to permanently physically secure the integrity of the plate assembly 10. The frame 12 is snapped into place by means of the joint ; 
a processor in communication with the indicator (the control server 26 is adapted to communicate between the license plate assembly 10 and the various data or information and control sources, which may be of various natures. One such data and control source is that of insurance records 28, another being law enforcement 30, still another being the Department of Motor Vehicles 32, and still another being any of various public service agencies 34 [processors]. Each of the data sources 28-34 is capable of bidirectional communication with the control server 26, see ¶ 0029; Upon receipt of data from any of the sources 28-34, the control server 26 encrypts the data with AES encryption and transmits the same… based on the data transmitted, the data is sent to either a single plate or a group of plates using wireless technology, communicating with the plates via the antennas or transponders… If sent to a group of plates as at 64, the data is displayed as at 66 via the LED display [indicator] of the associated plates 10, see ¶ 0039); 
a receiver in communication with the processor and a central server (the control server 26 [central server] communicates not only with the data and information sources 28-34 [processors], but also the interactive license plate assembly 10, again through an appropriate AES module 36 [receiver], and typically by radio frequency (RF) communication. The communication from the , wherein the central server includes a plurality of subscriber profiles associated with a plurality of subscribers (a new plate 10 may be placed into service with the DMV 32 sending an authorization to the control server 26 [central server] to associate that plate with a unique vehicle owner [subscriber]. The control server 26 downloads unique vehicle owner data [subscriber profile] to the plate 10, including a unique pin identification number [unique identifier], see ¶ 0038), 
each of the plurality of subscriber profiles includes a unique identifier that identifies the subscriber, and insurance policy data associated with the subscriber (a new plate 10 may be placed into service with the DMV 32 sending an authorization to the control server 26 to associate that plate with a unique vehicle owner [subscriber]. The control server 26 downloads unique vehicle owner data [subscriber profile] to the plate 10, including a unique pin identification number [unique identifier], which is then delivered to the vehicle owner as at 52, see ¶ 0038; With regard to communications with an insurance provider database 28, the insurance provider may query the database 28 to determine if insurance is current as at 88. If it is, no action is taken. If not, however, an encrypted alert is sent at 90 to the control server 26, which takes the necessary steps to publish the information to the plate 10, see ¶ 0045); 
the receiver is configured to receive a signal from the central server and transmit the signal to the processor (each of the data sources 28-34 is capable of , wherein the processor causes the indicator to display the one or more visual indicators based on the signal received from the central server (Upon receipt of data from any of the sources 28-34, the control server 26 encrypts the data with AES encryption and transmits the same… based on the data transmitted, the data is sent to either a single plate or a group of plates using wireless technology, communicating with the plates via the antennas or transponders… If sent to a group of plates as at 64, the data is displayed as at 66 via the LED display [indicator] of the associated plates 10, see ¶ 0039; With regard to communications with an insurance provider database 28, the insurance provider may query the database 28 to determine if insurance is current as at 88. If it is, no action is taken. If not, however, an encrypted alert is sent at 90 to the control server 26, which takes the necessary steps to publish the information to the plate 10, e.g. cause the indicator to display the one or more visual indicators, see ¶ 0045; Fig. 6; interactive license plate assembly 10 displays a temporal or customized message 22, the same being processed by the electronic circuit board 20 for display on the LED display 16 [indicator]…the temporal message could include a wide variety of declarations, such as "Uninsured Vehicle Proceed With Caution, see ¶ 0028); 
Lukawitz does not expressly disclose a sensor communicatively coupled to the central server and configured to detect if the indicator is unmounted from 
However, Lukawitz teaches an appreciation can be obtained with regard to the security associated with the sensing of power interruption or tampering with plate assembly 10…this data display necessarily requires the presence of appropriate power to energize the LED display 16 of the plate assembly 10. In the event of a power interruption as at 104, the determination is made at 106 as to the source of the interruption. If is determined at 106 that a power cable has been cut or a connector removed, power to the vehicle plate display is terminated as at 108 and data evidencing the same is transmitted to the control server 26 as at 110. The control server 26 then transmits data to the controlling authority such as law enforcement, DMV, or the like as at 112, see ¶ 0048; Included as a portion of the plate assembly 10 are three wires 130, comprising a power line, a ground line, and a security wire [sensor] for evidencing tampering, cut wires, and the like, see ¶ 0051; The frame 12 is snapped into place by means of the joint 136 after the circuit board 20, photovoltaic cell plate 18, LED display 16 and protective cover 14 are put in place. This all follows the attachment of the circuit board 20 to the exterior trunk wall 122 by means of expandable mounting studs 138, passing through the exterior trunk wall 122 at the existing plate mounts 140, see ¶ 0052; any attempt to remove the plate assembly 10 from the wall 122, will necessarily interrupt the circuit path to ground, effecting a signal of attempted removal. This signal can then be transmitted as to the control server 26, or otherwise. Upon such determination of disabling or tampering, the plate 10 may . Examiner construes that the security wire [sensor] detects removal of the license plate assembly 10, which houses the LED display 16 [indicator], from the exterior wall of the vehicle, e.g. interrupting the circuit path to ground, and accordingly, a signal is transmitted to the control server about the unmounted license plate assembly.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lukawitz to incorporate a sensor communicatively coupled to the central server and configured to detect if the indicator is unmounted from the vehicle, the sensor is configured to transmit a signal to the central server if the sensor detects that the indicator is unmounted from the vehicle. The suggestion/motivation would have been in order to disabling or tampering of the plate (see ¶ 0053).
As to Claim 11, depending on Claim 10, Lukawitz teaches wherein the computerized license plate apparatus is mounted to a backer (the frame 12 is snapped into place by means of the joint 136 after the circuit board 20, photovoltaic cell plate 18, LED display 16 and protective cover 14 are put in place. This all follows the attachment of the circuit board 20 to the exterior trunk wall 122 by means of expandable mounting studs 138, passing through the exterior trunk wall 122 at the existing plate mounts 140, see ¶ 0052), wherein the sensor is coupled to the backer (included as a portion of the plate assembly 10 are three wires 130, comprising a power line, a ground line, and a security wire  and configured to detect at least one of removal of the computerized license place from the backer and removal of the backer from the sensor (This all follows the attachment of the circuit board 20 to the exterior trunk wall 122 by means of expandable mounting studs 138, passing through the exterior trunk wall 122 at the existing plate mounts 140, see ¶ 0052; any attempt to remove the plate assembly 10 from the wall 122, will necessarily interrupt the circuit path to ground, effecting a signal of attempted removal, see ¶ 0053).  
As to Claim 12, depending on Claim 10, Lukawitz teaches wherein the signal transmitted to the central server indicates a time of unmounting of the indicator (Included as a portion of the plate assembly 10 are three wires 130, comprising a power line, a ground line, and a security wire [sensor] for evidencing tampering, cut wires, and the like, see ¶ 0051; The frame 12 is snapped into place by means of the joint 136 after the circuit board 20, photovoltaic cell plate 18, LED display 16 and protective cover 14 are put in place. This all follows the attachment of the circuit board 20 to the exterior trunk wall 122 by means of expandable mounting studs 138, passing through the exterior trunk wall 122 at the existing plate mounts 140, see ¶ 0052; any attempt .
As to Claim 13, depending on Claim 10, Lukawitz teaches wherein the indicator includes at least one of a light, a light emitting diode, and a screen (interactive license plate assembly 10 displays a temporal or customized message 22, the same being processed by the electronic circuit board 20 for display on the LED display 16 [indicator], see ¶ 0028).  
As to Claim 14, depending on Claim 10, Lukawitz teaches wherein the one or more visual indicators includes at least one of displaying an image, illuminating a light, and pulsing a light (interactive license plate assembly 10 displays a temporal or customized message 22 [image], the same being processed by the electronic circuit board 20 for display on the LED display 16 [indicator], see ¶ 0028).  
wherein the indicator is mounted to an exterior of a vehicle in proximity to a license plate of the vehicle (The frame 12 is snapped into place by means of the joint 136 after the circuit board 20, photovoltaic cell plate 18, LED display 16 [indicator] and protective cover 14 are put in place. This all follows the attachment of the circuit board 20 to the exterior trunk wall 122 by means of expandable mounting studs 138, passing through the exterior trunk wall 122 at the existing plate mounts 140, see ¶ 0052).  
As to Claim 16, depending on Claim 10, Lukawitz teaches wherein the power supply includes a battery housed within the apparatus, the battery having a life span of at least 10 years (the photovoltaic cell plate 18 may be of any of various natures, the same being adapted to convert light energy to electric energy for either operating the plate assembly 10, or replenishing a rechargeable battery pack comprising an integral portion thereof. Finally, an electronic circuit board 20 is provided to regulate and control the display of the LED display screen 16. The electronic circuit board 20 preferably includes a rechargeable battery pack [battery with at least a 10 year life span] that is tied to and recharged by the photovoltaic cell plate 18 and the vehicle's battery, see ¶ 0027).  
As to Claim 17, depending on Claim 10, Lukawitz teaches wherein the power supply is a vehicle power supply configured to supply power to the vehicle  (the photovoltaic cell plate 18 may be of any of various natures, the same being adapted to convert light energy to electric energy for either operating the plate .  
  As to Claim 18, Lukawitz teaches a method for identifying vehicles with an inactive status, the method comprising: storing on a central server a plurality of subscriber profiles associated with a plurality of subscribers (a new plate 10 may be placed into service with the DMV 32 sending an authorization to the control server 26 [central server] to associate that plate with a unique vehicle owner [subscriber]. The control server 26 downloads unique vehicle owner data [subscriber profile] to the plate 10, including a unique pin identification number [unique identifier], see ¶ 0038), each of the plurality of subscriber profiles includes: a unique identifier that identifies the subscriber (a new plate 10 may be placed into service with the DMV 32 sending an authorization to the control server 26 [central server] to associate that plate with a unique vehicle owner [subscriber]. The control server 26 downloads unique vehicle owner data [subscriber profile] to the plate 10, including a unique pin identification number [unique identifier], see ¶ 0038); and insurance policy data associated with the subscriber (the control server 26 is adapted to communicate between the license plate assembly 10 and the various data or information and control sources, which may be of various natures. One such data and control source is that of insurance ; determining an insurance policy status based on the insurance policy data (With regard to communications with an insurance provider database 28, the insurance provider may query the database 28 to determine if insurance is current as at 88. If it is, no action is taken. If not, however, an encrypted alert is sent at 90 to the control server 26, which takes the necessary steps to publish the information to the plate 10, see ¶ 0045); 
transmitting a signal to an indicator mounted on a vehicle based on the insurance policy status, wherein the signal causes the indicator to display a visual indicator (when information is received by a particular license plate assembly 10, indicating need for corrective action, such as plate renewal, acquisition of insurance, or the like, the appropriate message may be sent by the appropriate agency to the plate data center which, through server 26, transmits to the plate assembly 10, with the message flashing or otherwise being made apparent through specific graphics or the like, see ¶ 0036); 
Lukawitz does not expressly disclose detecting using a sensor that the indicator is unmounted from the vehicle; and transmitting a sensor signal from the sensor to the central server when the sensor detects that the indicator is unmounted from the vehicle.  
However, Lukawitz teaches an appreciation can be obtained with regard to the security associated with the sensing of power interruption or tampering with plate assembly 10…this data display necessarily requires the presence of appropriate power to energize the LED display 16 of the plate assembly 10. In the event of a power interruption as at 104, the determination is made at 106 as . Examiner construes that the security wire [sensor] detects removal of the license plate assembly 10, which houses the LED display 16 [indicator], from the exterior wall of the vehicle, e.g. interrupting the circuit path to ground, and accordingly, a signal is transmitted to the control server about the unmounted license plate assembly.
  The suggestion/motivation would have been in order to disabling or tampering of the plate (see ¶ 0053).
As to Claim 19, depending on Claim 18, Lukawitz teaches comparing the subscriber profiles to at least one criteria, wherein the criteria includes an insurance coverage associated with the subscriber (the control server 26 is adapted to communicate between the license plate assembly 10 and the various data or information and control sources, which may be of various natures. One such data and control source is that of insurance records 28, see ¶ 0029; The invention further contemplates that when information is received by a particular license plate assembly 10, indicating need for corrective action, such as plate renewal, acquisition of insurance, or the like, the appropriate message may be sent by the appropriate agency to the plate data center which, through server 26, transmits to the plate assembly 10, with the message flashing or otherwise being made apparent through specific graphics or the like, to draw such situation to the attention of observers who may either notify the vehicle owner or an appropriate authority, see ¶ 0036; With regard to communications with an insurance provider database 28, the insurance provider may query the database 28 to determine if insurance is current as at 88. If it is, no action is taken. If not, however, an .  
As to Claim 20, depending on Claim 18, Lukawitz teaches comparing the subscriber profiles to at least one criteria, wherein in the at least one criteria includes at least one of stolen vehicle data and emergency response data (the control server 26 is adapted to communicate between the license plate assembly 10 and the various data or information and control sources, which may be of various natures. One such data and control source is that of another being law enforcement 30, still another being the Department of Motor Vehicles 32, and still another being any of various public service agencies 34, see ¶ 0029; The invention further contemplates that when information is received by a particular license plate assembly 10, indicating need for corrective action, such as plate renewal, acquisition of insurance, or the like, the appropriate message may be sent by the appropriate agency to the plate data center which, through server 26, transmits to the plate assembly 10, with the message flashing or otherwise being made apparent through specific graphics or the like, to draw such situation to the attention of observers who may either notify the vehicle owner or an appropriate authority, see ¶ 0036; In the event of communication with a law enforcement database 30, a determination may be made as at 92 as to any legal issues associated with a particular plate, e.g. subscriber profile. If there are no such issues, no further action is taken. If there are legal issues, then encrypted data is verified and sent as at 94 and the control server 26 initiates steps 60, 62 and 68 .  
As to Claim 21, depending on Claim 18, Lukawitz teaches receiving the subscriber profiles from at least one of an insurance company database and a government registration database (The invention further contemplates that when information is received by a particular license plate assembly 10, indicating need for corrective action, such as plate renewal, acquisition of insurance, or the like, the appropriate message may be sent by the appropriate agency to the plate data center which, through server 26, transmits to the plate assembly 10, with the message flashing or otherwise being made apparent through specific graphics or the like, to draw such situation to the attention of observers who may either notify the vehicle owner or an appropriate authority, see ¶ 0036; With regard to communications with an insurance provider database 28, the insurance provider may query the database 28 to determine if insurance is current as at 88. If it is, no action is taken. If not, however, an encrypted alert is sent at 90 to the control server 26, which takes the necessary steps to publish the information to the plate 10, see ¶ 0045; Fig. 6).
As to Claim 22, depending on Claim 18, Lukawitz teaches storing on the central server the plurality of subscriber profiles associated with the plurality of subscribers, wherein each of the plurality of subscriber profiles includes at least one of a license plate number and a vehicle identification number associated with the subscriber (a new plate 10 may be placed into service with the DMV 32 sending an authorization to the control server 26 to associate that plate with a .  
As to Claim 23, depending on Claim 18, Lukawitz teaches transmitting the sensor signal from the sensor to the central server, wherein the central server is a web based database (Included as a portion of the plate assembly 10 are three wires 130, comprising a power line, a ground line, and a security wire [sensor] for evidencing tampering, cut wires, and the like, see ¶ 0051; The frame 12 is snapped into place by means of the joint 136 after the circuit board 20, photovoltaic cell plate 18, LED display 16 and protective cover 14 are put in place. This all follows the attachment of the circuit board 20 to the exterior trunk wall 122 by means of expandable mounting studs 138, passing through the exterior trunk wall 122 at the existing plate mounts 140, see ¶ 0052; any attempt to remove the plate assembly 10 from the wall 122, will necessarily interrupt the circuit path to ground, effecting a signal of attempted removal. This signal can then be transmitted as to the control server 26, e.g. sensor signal transmitted to the server, or otherwise, see ¶ 0053; The communication from the control server 26 to the license plate 10 may be by any suitable form of RF transmission such as Wi-Fi 38, law enforcement transmission 40, satellite 42, or spread spectrum .  Examiner construes that the break of security wire generates a sensor signal that is provided to the control server.
As to Claim 24, depending on Claim 18, Lukawitz teaches transmitting the signal to the indicator mounted on a vehicle, wherein the vehicle is registered to the subscriber (the control server 26 is adapted to communicate between the license plate assembly 10 and the various data or information and control sources, which may be of various natures. One such data and control source is that of insurance records 28, another being law enforcement 30, still another being the Department of Motor Vehicles 32, and still another being any of various public service agencies 34 [processors]. Each of the data sources 28-34 is capable of bidirectional communication with the control server 26, see ¶ 0029; Upon receipt of data from any of the sources 28-34, the control server 26 encrypts the data with AES encryption and transmits the same… based on the data transmitted, the data is sent to either a single plate or a group of plates using wireless technology, communicating with the plates via the antennas or transponders… If sent to a group of plates as at 64, the data is displayed as at 66 via the LED display [indicator] of the associated plates 10, see ¶ 0039; When the DMV receives an application for registration from a vehicle owner, it assigns a unique plate identification number ("UPIN") and a registration expiration date for the owner's vehicle at 80. This UPIN is sent by AES encryption to the control server 26, which sends back an encrypted signal for verification, see ¶ 0042; The frame 12 is snapped into place by means of the joint 136 after the circuit board .  
As to Claim 25, depending on Claim 24, Lukawitz teaches displaying the visual indicator when the indicator receives the signal, the visual indicator including at least one of a light emitting diode, a screen, and a light emitting chip (interactive license plate assembly 10 displays a temporal or customized message 22, the same being processed by the electronic circuit board 20 for display on the LED display 16 [indicator], see ¶ 0028).  
  As to Claim 26, depending on Claim 18, Lukawitz teaches receiving updated subscriber profile information from a third party source, the updated subscriber profile information includes second insurance policy data (The control server 26 is adapted to communicate between the license plate assembly 10 and the various data or information and control sources, which may be of various natures. One such data and control source is that of insurance records 28… each of the data sources 28-34 is capable of bidirectional communication with the control server 26, see ¶ 0029; when information is received by a particular license plate assembly 10, indicating need for corrective action, such as plate renewal, acquisition of insurance, or the like, the appropriate message may be sent by the appropriate agency to the plate data center which, through server 26, transmits to the plate assembly 10, see ¶ 0036); and updating the subscriber profile using the updated subscriber profile information (With regard to communications with an insurance provider database 28, the insurance provider may query the database 28 to determine if insurance is current as at 88. If it is, .  Examiner reasonably construes that the bi-directional communication between the control server and the insurance records database [third party source] may allow the control server to download an updated policy to the plate assembly 10.
 As to Claim 27, depending on Claim 26, Lukawitz teaches wherein receiving the updated subscriber profile information from the third party source comprises receiving the updated subscriber profile information from a law enforcement agency (The control server 26 is adapted to communicate between the license plate assembly 10 and the various data or information and control sources, which may be of various natures. One such data and control source is that of insurance records 28… each of the data sources 28-34 is capable of bidirectional communication with the control server 26, see ¶ 0029; when information is received by a particular license plate assembly 10, indicating need for corrective action, such as plate renewal, acquisition of insurance, or the like, the appropriate message may be sent by the appropriate agency to the plate data center which, through server 26, transmits to the plate assembly 10, see ¶ 0036; In the event of communication with a law enforcement database 30, a determination may be made as at 92 as to any legal issues associated with a particular plate. If there are no such issues, no further action is taken. If there are legal issues, then encrypted data is verified and sent as at 94 and the control server 26 initiates steps 60, 62 and 68 to publish the appropriate information, .  Examiner reasonably construes that the bi-directional communication between the control server and a law enforcement agency [third party source] may allow the control server to download an updated policy to the plate assembly 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/EBONI HUGHES/
Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694